       Case 2:21-cv-00277-SPL Document 10 Filed 05/18/21 Page 1 of 2




 1   J. Blake Mayes (No. 024159)
     MayesTelles PLLC
 2   3636 North Central Avenue, Suite 1000
     Phoenix, Arizona 85012
 3   Tel: 602-714-7900
     Fax: 602-357-3037
 4   blake@mayestelles.com
     Attorneys for Plaintiff
 5    G & G Closed Circuit Events, LLC
 6
                              UNITED STATES DISTRICT COURT
 7                                DISTRICT OF ARIZONA
                                    PHOENIX DIVISION
 8
     G & G Closed Circuit Events, LLC,             Case No.: CV-21-00277-PHX-SPL
 9
                      Plaintiff,
10                                                 REQUEST FOR ENTRY OF
                                                   DEFAULT AGAINST DEFENDANT
11              vs.                                AGAINST DEFENDANT TAQEURIA
                                                   EL COMPADRE, LLC
12
     Francisca Lopez Villegas, individually and
13   d/b/a Taqueria El Compadre; and Taqueria El
     Compadre, LLC, an unknown business entity
14   d/b/a Taqueria El Compadre
15

16                    Defendants.

17   TO: THE CLERK OF THE ABOVE-ENTITLED COURT
18         Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff G & G
19   Closed Circuit Events, LLC hereby requests that the Clerk of this Court enter a default in
20   this matter against Defendant Taqueria El Compadre, LLC on the ground that said
21   Defendant has failed to appear or otherwise respond to the Complaint within the time
22   prescribed by the Federal Rules of Civil Procedure.
23         According to the Federal Rules of Civil Procedure, Rule 12(a)(1), the deadline for
24   Defendant Taqueria El Compadre, LLC to respond has passed. See Affidavit by J. Blake
25   Mayes (Mayes Aff.). Plaintiff effected personal service of the Summons and Complaint
26   on Defendant Taqueria El Compadre, LLC through its Statutory Agent, Francisca Lopez,
27   on April 9, 2021, as evidenced by the Certificate of Service upon Francisca Lopez Villegas
28   on file with this Court. See Docket No.7; see also, Mayes Aff. at ¶3. Consequently,

                                               Page 1
       Case 2:21-cv-00277-SPL Document 10 Filed 05/18/21 Page 2 of 2




 1   Defendant’s responsive pleading was due on April 22, 2021. Id. at ¶4. Defendant, however,
 2   has failed to file or serve an answer or other responsive pleading and has not otherwise
 3   appeared to contest this action. Id at ¶5.
 4          Respectfully Submitted this 18th day of May, 2021.
 5                                       MayesTelles PLLC
 6
                                          /s/ J. Blake Mayes
 7
                                         J. Blake Mayes
 8                                       Attorney for G & G Closed Circuit Events, LLC

 9
     COPY MAILED this 18th
10   day of May, 2021, to:

11   Taqueria El Compadre, LLC
     5010 W. McDowell Rd., Ste. A
12   Phoenix, Arizona 85035

13   Francisca Lopez Villegas
     7180 W. Claremont St.
14   Glendale, Arizona 85303

15   /s/ J. Blake Mayes
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  Page 2
